Exhibit (10.12)

 

ECOLAB MIRROR SAVINGS PLAN

 

(As Amended and Restated Effective January 1, 2014)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I PREFACE

2

SECTION 1.1 Effective Date

2

SECTION 1.2 Purpose of the Plan

2

SECTION 1.3 Administrative Document

2

SECTION 1.4 American Jobs Creation Act (AJCA)

2

SECTION 1.5 Excess Plan

3

 

 

ARTICLE II DEFINITIONS

3

SECTION 2.1 “Account”

3

SECTION 2.2 “Base Salary”

3

SECTION 2.3 “Bonus

4

SECTION 2.4 “Death Beneficiary.”

4

SECTION 2.5 “Disability” or “Disabled.”

4

SECTION 2.6 “Executive”

4

SECTION 2.7 “Executive Deferrals”

4

SECTION 2.8 “Hypothetical Investment Fund”

4

SECTION 2.9 “Insolvent

4

SECTION 2.10 “Matching Contributions”

5

SECTION 2.11 “Minimum Benefit”

5

SECTION 2.12 “Mirror Savings Benefit.”

5

SECTION 2.13 “Nalco PSSP”

5

SECTION 2.14 “Plan”

5

SECTION 2.15 “Savings Plan”

5

SECTION 2.16 “Separation from Service” or to “Separate from Service”

5

SECTION 2.17 “Specified Employee”

5

SECTION 2.18 “Traditional Savings Plan

5

SECTION 2.19 “Unforeseeable Emergency.”

5

 

 

ARTICLE III MIRROR SAVINGS BENEFIT

6

SECTION 3.1 Amount of Executive Deferrals

6

SECTION 3.2 Effect and Duration of Direction Pursuant to Section 3.1

7

SECTION 3.3 Matching Contributions

7

SECTION 3.4 Executives’ Accounts

8

SECTION 3.5 Statement of Account

9

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

ARTICLE IV PAYMENT OF MIRROR SAVINGS BENEFITS

9

SECTION 4.1 Time of Payment

9

SECTION 4.2 Form of Payment

10

 

 

ARTICLE V VESTING

13

SECTION 5.1 Vesting

13

 

 

ARTICLE VI INVESTMENT OF ACCOUNTS

14

SECTION 6.1 Hypothetical Investment Funds

14

 

 

ARTICLE VII MISCELLANEOUS

15

SECTION 7.1 Effect of Amendment and Termination

15

SECTION 7.2 Limitation on Payments and Benefits

15

SECTION 7.3 Establishment of a Trust Fund

15

SECTION 7.4 Delay of Payments Subject to Code Section 162(m)

17

 

ii

--------------------------------------------------------------------------------


 

ECOLAB MIRROR SAVINGS PLAN

 

(As Amended and Restated Effective as of January 1, 2014)

 

WHEREAS, Ecolab Inc. (the “Company”)  previously established the Ecolab Mirror
Savings Plan (the “Plan”) to provide additional deferred compensation benefits
for certain management and highly compensated employees who perform management
and professional functions for the Company and certain related entities; and

 

WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”) added
a new Section 409A to the Code, which significantly changed the Federal tax law
applicable to “amounts deferred” under the Plan after December 31, 2004; and

 

WHEREAS, the IRS and U.S. Treasury subsequently issued regulations and other
guidance regarding the requirements of and compliance with Code Section 409A;
and

 

WHEREAS, the Board of Directors of the Company directed and authorized
appropriate officers of the Company to amend the Plan to comply, with respect to
the Executives’ Post-2004 Sub-Accounts, with the requirements of Code
Section 409A and guidance issued thereunder; and

 

WHEREAS, the Company desires to bifurcate the Plan into an “excess plan”
(referred to in the Plan as “Primary Deferrals”) and a deferred savings plan
(referred to in the Plan as “Secondary Deferrals”), with the former constituting
an “excess plan” for purposes of Minnesota state income tax; and

 

WHEREAS, on December 19, 2008 the Plan was amended and restated in its entirety,
effective as of January 1, 2005; and

 

WHEREAS, on December 21, 2011 the Plan was amended and restated in its entirety,
effective as of January 1, 2012 to clarify ambiguous language in the Plan
document; and

 

WHEREAS, the Company amended the Plan effective as of January 1, 2013 to modify
the determination of matching credits under the Plan to conform with the
formulas under the qualified plans and extend certain references to the Ecolab
Savings Plan and ESOP to include references to the Ecolab Savings Plan and ESOP
for Traditional Benefit Employees and the Nalco Company Profit Sharing and
Savings Plan;

 

WHEREAS, the Company wishes to amend the Plan effective as of January 1, 2014 to
clarify the date subsequent distribution elections become irrevocable under the
Plan, to modify the determination of matching credits for employees of new
affiliates who have adopted the Plan, and to allow participants, for the 2014
Plan Year only, to defer a specified percentage, not to exceed 25%, of Base
Salary, or, for the 2014 Plan Year and subsequent Plan Years, to defer amounts
of Base Salary that are in excess of the compensation limitation described in
Code Section 401(a)(17) for the Plan Year at the percentage (either 5% or 8%)
necessary to receive the maximum Matching Contribution under this Plan for the
Plan Year.

 

NOW, THEREFORE, pursuant to Section 5.1 of the Ecolab Inc. Administrative
Document for Non-Qualified Benefit Plans, the Company hereby amends and restates
the Plan in its entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
PREFACE

 

SECTION 1.1  Effective Date.  The effective date of this amendment and
restatement of the Plan is January 1, 2014, except as otherwise provided in this
amendment and restatement.  The benefit, if any, payable with respect to a
former Executive who terminated employment prior to the Effective Date (and who
is not rehired by a member of the Controlled Group thereafter) shall be
determined by, and paid in accordance with, the terms and provisions of the Plan
as in effect prior to the Effective Date, subject to Section 1.4.

 

SECTION 1.2  Purpose of the Plan.  The purpose of this Plan is to provide
additional deferred compensation benefits for certain management and highly
compensated employees who perform management and professional functions for the
Company and certain related entities.

 

SECTION 1.3  Administrative Document.  This Plan includes the Ecolab Inc.
Administrative Document for Non-Qualified Benefit Plans (the “Administrative
Document”), which is incorporated herein by reference.

 

SECTION 1.4  American Jobs Creation Act (AJCA).

 

(1)                                 It is intended that the Plan (including all
Amendments thereto) comply with the provisions of Section 409A of the Code, as
enacted by the AJCA, to prevent the inclusion in gross income of any amount
credited to an Executive’s Account hereunder in a taxable year that is prior to
the taxable year or years in which such amounts would otherwise be actually
distributed or made available to the Executive.  It is intended that the Plan
shall be administered in a manner that will comply with Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto (collectively with the AJCA, the “409A Guidance”).  All Plan
provisions shall be interpreted in a manner consistent with the 409A Guidance.

 

(2)                                 The Administrator shall not take any action
hereunder that would violate any provision of the 409A Guidance.  It is intended
that all Executives’ elections hereunder will comply with the 409A Guidance. 
The Administrator is authorized to adopt rules or regulations deemed necessary
or appropriate in connection therewith to anticipate and/or comply with the
requirements thereof (including any transition or grandfather
rules thereunder).  In this regard, the Administrator is authorized to permit
Executive elections with respect to amounts deferred after December 31, 2004 and
is also permitted to give the Executives the right to amend or revoke such
elections in accordance with the 409A Guidance.  Notwithstanding the foregoing,
neither the Company nor the Administrator guarantee any tax consequences of any
Participant’s participation in, deferrals or contributions under, or payments
from, the Plan, and each Participant shall be solely responsible for payment of
any tax obligations of such Participant incurred in connection with
participation in the Plan.

 

(3)                                 In furtherance of, but without limiting the
foregoing, any Executive Deferrals and Matching Contributions (and the earnings
thereon) that are deemed to have been deferred prior to January 1, 2005 and that
qualify for “grandfathered status” under Section

 

2

--------------------------------------------------------------------------------


 

409A of the Code shall continue to be governed by the law applicable to
nonqualified deferred compensation prior to the addition of Section 409A to the
Code and shall be subject to the terms and conditions specified in the Plan as
in effect prior to January 1, 2005.  In particular, to the extent permitted
under the 409A Guidance, the Bonus Deferrals relating to a Bonus that is earned
during 2004, but paid in 2005, shall be allocated to the Executive’s Pre-2005
Sub-Account hereunder.

 

SECTION 1.5  Excess Plan.  Effective January 1, 2009, (a) all Account balances
under the Plan that are attributable to Executive and Company contributions to
the Plan made with respect to Plan Years beginning on and after January 1, 2009
(as adjusted for earnings, losses, expenses and distributions) that were not
permitted under the Savings Plan, Traditional Savings Plan, or Nalco PSSP due to
contribution limitations imposed on “qualified plans” by the Internal Revenue
Code, specifically including Code Sections 401(a)(17), 401(k), 401(m),
402(g) and 415, shall be accounted for separately and shall be, for purposes of
any applicable federal and state tax law, an “excess plan” (the “Primary
Deferrals”); and (b) all Account balances other than the Primary Deferrals
Account balances shall be accounted for separately and shall be a deferred
savings plan (the “Secondary Deferrals”).

 

ARTICLE II
DEFINITIONS

 

Words and phrases when used herein with initial capital letters which are
defined in the Savings Plan or the Administrative Document are used herein as so
defined, unless otherwise specifically defined herein or the context clearly
indicates otherwise.  The following words and phrases when used in this Plan
with initial capital letters shall have the following respective meanings,
unless the context clearly indicates otherwise:

 

SECTION 2.1  “Account” shall mean the record maintained in accordance with
Section 3.4 by the Company for each Executive’s Mirror Savings Benefit.  The
Executive’s Account shall be further divided into the following two
Sub-Accounts:  (a) the “Pre-2005 Sub-Account” for amounts that are “deferred”
(as such term is defined in the 409A Guidance) as of December 31, 2004 ( and
earnings thereon), which includes the Minimum Benefit, and (b) the “Post-2004
Sub-Account” for amounts that are deferred after December 31, 2004 (and earnings
thereon).  Effective as of January 1, 2009, each Executive’s Pre-2005
Sub-Account shall be part of the Secondary Deferrals.  Effective as of
January 1, 2009, the Administrator shall establish, under the Executive’s
Post-2004 Sub-Account, (i) the Primary Deferrals Sub-Account consisting of
(A) the Executive’s Deferrals with respect to Base Salary and Bonus earned in
Plan Years beginning on and after January 1, 2009 (and earnings thereon) that
the Executive was precluded from deferring under the Savings Plan, Traditional
Savings Plan or Nalco PSSP due to contribution limitations imposed on “qualified
plans” by the Code, and (B) Matching Contributions made on the Executive’s
behalf with respect to Plan Years beginning on or after January 1, 2009 (and
earnings thereon), and (ii) the Secondary Deferrals Sub-Account consisting of
the Executive’s Post-2004 Sub-Account balances other than the Primary Deferrals
Sub-Account balances.

 

SECTION 2.2  “Base Salary” shall mean an Executive’s base salary for the Plan
Year (including, for this purpose, any salary reductions caused as a result of
participation (1) in an Employer-sponsored plan which is governed by Sections
401(k), 132(f)(4) or 125 of the Code or (2) in this Plan).

 

3

--------------------------------------------------------------------------------


 

SECTION 2.3  “Bonus.”  An Executive’s Bonus for a Plan Year is equal to the sum
of (1) the annual cash incentive bonus under the Company’s Management Incentive
Plan and/or, if applicable, the Company’s Management Performance Incentive Plan,
and (2) any similar annual cash incentive bonus under any other equivalent
Employer-sponsored bonus program (as determined by the Administrator), which, in
either case, is earned with respect to services performed by the Executive
during such Plan Year, whether or not such Bonus is actually paid to the
Executive during such Plan Year.  An election to defer a Bonus under this Plan
must be made before the period in which the service is performed which gives
rise to such Bonus.

 

SECTION 2.4  “Death Beneficiary.”

 

(1)                                 The term “Death Beneficiary” shall mean the
person or persons designated by the Executive to receive Mirror Savings Benefits
hereunder in the event of his death.  The designation of a Death Beneficiary
under the Plan may be made, and may be revoked or changed only by an instrument
(in form prescribed by Administrator) signed by the Executive and delivered to
the Administrator during the Executive’s lifetime.  If the Executive is married
on the date of his death and has been married to such spouse throughout the
one-year period ending on the date of death, his designation of a Death
Beneficiary other than, or in addition to, his spouse under the Plan shall not
be effective unless such spouse has consented in writing to such designation.

 

(2)                                 Any Mirror Savings Benefits remaining to be
paid after the death of a Death Beneficiary shall be paid to the Death
Beneficiary’s estate, except as otherwise provided in the Executive’s Death
Beneficiary designation.

 

SECTION 2.5  “Disability” or “Disabled.”  With respect to an Executive’s
Pre-2005 Sub-Account, an Executive shall be deemed to have a “Disability” or be
“Disabled” if the Executive’s employment with an Employer terminates due to a
disability that entitles the Executive to benefits under (1) any long-term
disability plan sponsored by the Company, or (2) in the event that the Executive
is not a participant in any such plan, the Social Security Act of the United
States.

 

SECTION 2.6  “Executive” shall mean an Employee (1) whose annualized Annual
Compensation (excluding severance pay) and target bonus for any Plan Year
exceeds the limitation described in Code Section 401(a)(17), and (2) who is
selected by the Administrator to participate in the Plan.  Once an Employee has
satisfied the requirements of an Executive and commenced participation in the
Plan, his participation may continue, notwithstanding the fact that his Annual
Compensation is reduced below the limitation described in Code
Section 401(a)(17), until the Administrator determines, in his or her sole
discretion, that the Employee would fail to satisfy the requirements of a
“management or highly compensated employee” under ERISA.

 

SECTION 2.7  “Executive Deferrals” shall mean the amounts described in
Section 3.1.

 

SECTION 2.8  “Hypothetical Investment Fund” shall mean the investment funds
designated by the Company pursuant to Section 6.1.

 

SECTION 2.9  “Insolvent.” For purposes of this Plan, an Employer shall be
considered Insolvent at such time as it (1) is unable to pay its debts as they
mature, or (2) is subject to a pending voluntary or involuntary proceeding as a
debtor under the United States Bankruptcy Code.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.10  “Matching Contributions” shall mean the amounts described in
Section 3.3.

 

SECTION 2.11  “Minimum Benefit” shall mean the sum of the portions of the
Executive’s Account attributable to amounts credited under a prior plan (the
“Prior Plan”), including (1) his or her Account balance as of September 1, 1994,
and (2) any deferral of his Bonus payable with respect to calendar 1994 and the
Matching Contribution thereon.

 

SECTION 2.12  “Mirror Savings Benefit.” An Executive’s Mirror Savings Benefit at
any particular time shall be equal to the vested amounts credited to his Account
at such time, as determined under Articles III and V.

 

SECTION 2.13  “Nalco PSSP shall mean the Nalco Company Profit Sharing and
Savings Plan, as such plan may be amended from time-to-time. The Nalco PSSP was
merged with and into the Savings Plan effective August 2, 2013.

 

SECTION 2.14  “Plan” shall mean the Ecolab Mirror Savings Plan, as described
herein and as it may be amended from time to time.

 

SECTION 2.15  “Savings Plan” shall mean the Ecolab Savings Plan and ESOP, as
such plan may be amended from time to time, and includes the Nalco PSSP
following its merger with and into the Savings Plan on August 2, 2013.

 

SECTION 2.16  “Separation from Service” or to “Separate from Service” shall mean
any termination of employment with the Controlled Group due to retirement,
death, disability or other reason; provided, however, that no Separation from
Service is deemed to occur while the Executive (1) is on military leave, sick
leave, or other bona fide leave of absence that does not exceed six (6) months
(or, in the case of disability, twelve (12) months), or if longer, the period
during which the Executive’s right to reemployment with the Controlled Group is
provided either by statute or by contract, or (2) continues to perform services
for the Controlled Group at an annual rate of fifty percent (50%) or more of the
average level of services performed over the immediately preceding 36-month
period (or the full period in which the Executive provided services (whether as
an employee or as an independent contractor) if the Executive has been providing
services for less than 36 months).  For purposes of this Section, “disability”
shall mean any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the Executive to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment.  Whether an Executive has incurred
a Separation from Service shall be determined in accordance with the 409A
Guidance.

 

SECTION 2.17  “Specified Employee” shall mean “Specified Employee” as defined in
the Administrative Document.

 

SECTION 2.18  “Traditional Savings Plan” means the Ecolab Savings and ESOP for
Traditional Benefit Employees, as such Plan may be amended from time to time.

 

SECTION 2.19  “Unforeseeable Emergency.” With respect to an Executive’s
Post-2004 Sub-Account, “Unforeseeable Emergency” shall mean an event which
results in a severe financial hardship to the Executive as a consequence of
(1) an illness or accident of the Executive, the

 

5

--------------------------------------------------------------------------------


 

Executive’s spouse, Death Beneficiary or a dependent (as defined in
Section 152(a) of the Code, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), (2) loss of the Executive’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster) or (3) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Executive.  With respect to an Executive’s
Pre-2005 Sub-Account, “Unforeseeable Emergency” shall mean an event which
results (or will result) in severe financial hardship to the Executive as a
consequence of an unexpected illness or accident or loss of the Executive’s
property due to casualty or other similar extraordinary or unforeseen
circumstances out of the control of the Executive, determined in accordance with
Treas. Reg. § 1.409A-2(i)(3).

 

ARTICLE III
MIRROR SAVINGS BENEFIT

 

SECTION 3.1  Amount of Executive Deferrals.  Each Executive may, within 30 days
after the Plan becomes effective as to him and, thereafter, prior to the first
day of any subsequent Plan Year, by written notice to the Administrator on a
form provided by the Administrator, direct his Employer:

 

(1)                                 to reduce (in accordance with
rules established by the Administrator) the Executive’s Base Salary for the
balance of the Plan Year in which the Plan becomes effective as to him (but only
with respect to Base Salary payable for periods of service commencing after the
Executive so directs) or for any following Plan Year (a) for the Plan Year
ending December 31, 2014 only, by a specified percentage (limited to a maximum
Salary Deferral of 25% of the Executive’s Base Salary in the deferral period) or
(b) by a specified percentage of the portion of the Executive’s Base Salary in
excess of the limitation described in Code section 401(a)(17) for the Plan Year,
which percentage is (i) five percent (5%) for an Executive who at the time of
the election is participating in the Traditional Savings Plan, or (ii) eight
percent (8%) for an Executive who at the time of the election is participating
in the Savings Plan (the “Salary Deferrals”), and

 

(2)                                 to reduce (in accordance with
rules established by the Administrator) the Executive’s Bonus which is earned
with respect to services performed by the Executive for the balance of the Plan
Year in which the Plan becomes effective as to him (but only with respect to
Bonus payable for period of service commencing after the Executive’s direction
becomes irrevocable) or for any following Plan Year by a specified percentage of
the portion of the Executive’s Bonus earned during the deferral period, which
percentage does not cause the deferral to exceed one hundred percent (100%) of
the net amount of the Bonus after payment of applicable FICA and related federal
and state income tax withholdings (the “Bonus Deferrals”), and

 

(3)                                 to credit the amounts described in
Subsections (1) and (2) of this Section (collectively, the “Executive
Deferrals”) to the Account described in Section 3.4 at the times described
therein.

 

6

--------------------------------------------------------------------------------


 

SECTION 3.2  Effect and Duration of Direction Pursuant to Section 3.1.

 

(1)                                 Plan Year to Plan Year.  Any direction by an
Executive to make Executive Deferrals under Section 3.1 shall be effective with
respect to the Base Salary and Bonus otherwise earned by the Executive with
respect to the period to which the direction relates, and the Executive shall
not be eligible to receive such Executive Deferrals.  Instead, such Executive
Deferrals shall be credited to the Executive’s Account as provided in
Section 3.4.  Any direction made in accordance with Section 3.1 shall remain in
effect until changed or revoked, except that such direction shall become
irrevocable on the last day of the Plan Year immediately preceding the Plan Year
with respect to which the Base Salary and Bonus subject to such direction are
earned (or, with respect to the first period of eligibility, such direction
shall be irrevocable on the last day of the 30-day election period with respect
to Base Salary and Bonus earned during the same Plan Year after the election). 
An Executive may change or revoke a direction with respect to the deferral of
Base Salary and Bonus earned in a subsequent Plan Year at any time prior to such
direction becoming irrevocable.  Notwithstanding the foregoing, all Executives
shall be required to make a deferral election for the 2005 Plan Year by
December 31, 2004, and prior elections shall not be given any further force or
effect (except that the Executive’s Bonus Deferral election for the Bonus that
is earned in the 2004 Plan Year shall continue in effect in accordance with its
terms).

 

(2)                                 Automatic Termination/Suspension of Deferral
Election.

 

(a)                                 An Executive Deferral direction pursuant to
Section 3.1 shall automatically terminate on the date of the Executive’s
Separation from Service and with respect to any compensation for services
performed after such Executive’s Separation from Service or, to the extent
permitted by the 409A Guidance, on the date the Plan is terminated.

 

(b)                                 An Executive’s direction pursuant to
Section 3.1 shall automatically be cancelled from the first day of the first
payroll period in which the Executive receives a hardship distribution under the
Traditional Savings Plan, or Savings Plan or a distribution due to an
Unforeseeable Emergency under this Plan through the last day of the Plan Year
containing the six-month anniversary date of such hardship distribution or such
distribution due to an Unforeseeable Emergency, but will automatically be
reinstated thereafter (unless otherwise changed in accordance with Subsection
(1) hereof).

 

SECTION 3.3  Matching Contributions.

 

(1)                                 Matching Contributions With Respect to
Salary Deferrals.

 

(a)                                 The Employers shall credit the Account of an
Executive with an amount (the “Matching Contributions”) determined as follows: 
(i) with respect to an Executive who is participating in the Traditional Savings
Plan, the Matching Contribution shall be equal to the sum of (1) 100% of the
Salary Deferrals which do not exceed 3% of the Executive’s Base Salary and
(2) 50% of the Salary Deferrals which exceed 3% of the Executive’s Base Salary
but do not exceed 5% of the Executive’s Base Salary, or (ii) with respect to an
Executive who is participating in the Savings Plan, the Matching Contribution
shall be equal to the sum of (1) 100% of the Salary Deferrals which do not
exceed 4% of the Executive’s Base Salary and (2)

 

7

--------------------------------------------------------------------------------


 

50% of the Salary Deferrals which exceed 4% of the Executive’s Base Salary but
do not exceed 8% of the Executive’s Base Salary; and the amount of the
Executive’s Base Salary that shall be taken into account under this
Section 3.3(1)(a) shall be the amount of the Executive’s Base Salary for such
Plan Year that exceeds the maximum compensation which could be considered under
the Savings Plan, or Traditional Savings Plan under Section 401(a)(17) of the
Code.  Executives employed by Nalco Company, Champion Technologies, Inc.,
Corsicana Technologies, Inc., or any successor entities thereto, who are
eligible to participate in the Plan during the 2014 Plan Year will be deemed to
have elected to contribute to this Plan 8% of their Base Salary that exceeds the
maximum compensation which could be considered under the Savings Plan under
Section 401(a)(17) of the Code.

 

(b)                                 The Employers shall also credit the Account
of an Executive with an additional Matching Contribution in an amount determined
by the Administrator, which amount is equal to the amount of matching
contributions (plus earnings allocable thereto) which the Executive is required
to forfeit under the Savings Plan, or Traditional Savings Plan due to the
application of the before-tax nondiscrimination requirements of the Code (the
“True-Up Matching Contributions”).

 

(2)                                 Matching Contributions With Respect to Bonus
Deferrals.  The Employers shall credit the Account of an Executive with a
Matching Contribution determined as follows: (i) with respect to an Executive
who is participating in the Traditional Savings Plan, the Matching Contribution
shall be equal to the sum of (1) 100% of the first 3% of the Executive’s Bonus
Deferral and (2) 50% of the next 2% of the Executive’s Bonus Deferral, or
(ii) with respect to an Executive who is participating in the Savings Plan, the
Matching Contribution shall be equal to the sum of (1) 100% of the first 4% of
the Executive’s Bonus Deferral and (2) 50% of the next 4% of the Executive’s
Bonus Deferral; and the amount of the Executive’s Bonus that shall be taken into
account under this Section 3.3(2) shall not exceed the excess of the Executive’s
Base Salary and Bonus in respect of the Plan Year in which the Bonus was earned
(excluding severance) over the maximum compensation which could be considered
under the Savings Plan, or Traditional Savings Plan in such Plan Year under
Section 401(a)(17) of the Code, and further provided that an Executive’s Bonus
shall be taken into account under this Section 3.3(2) only to the extent the
Executive has elected to defer payment of such Bonus under Section 3.1(2) for
the Plan Year.

 

SECTION 3.4  Executives’ Accounts.  Each Employer shall establish and maintain
on its books an Account for each Executive which shall contain the following
entries:

 

(1)                                 Credits for the Executive Deferrals
described in Section 3.1, which Executive Deferrals shall be credited to the
Executive’s Account at the time such Executive Deferrals would otherwise have
been paid to the Executive;

 

(2)                                 Credits for the Matching Contributions
described in Section 3.3(1)(a), which Matching Contributions shall be credited
to the Executive’s Account at the same time as the underlying Salary Deferrals
are credited thereto; but no earlier than when the Executive has received (or
has been deemed to receive) the maximum Matching Contribution available under
the Savings Plan, or Traditional Savings Plan (as determined by the
Administrator);

 

8

--------------------------------------------------------------------------------


 

(3)                                 Credits for the True-Up Matching
Contributions described in Section 3.3(1)(b) at the time designated by the
Administrator following the end of the Plan Year when the nondiscrimination test
results under the Savings Plan, or Traditional Savings Plan are known;

 

(4)                                 Credits for the Matching Contributions
described in Section 3.3(2), which Matching Contributions shall be credited to
the Executive’s Account at the same time as the underlying Bonus Deferrals are
credited thereto;

 

(5)                                 Credits or charges (including income,
expenses, gains and losses) equal to the amounts which would have been
attributable to the Executive Deferrals and Matching Contributions if such
amounts had been invested on a tax deferred basis in the Hypothetical Investment
Fund(s) in which such amounts are deemed to have been invested under
Section 6.1.  The entries provided by this Subsection (5) shall continue to be
made until the Executive’s entire vested Account has been distributed pursuant
to Article IV;

 

(6)                                 Debits for any distributions made from the
Account pursuant to Article IV;

 

(7)                                 The Employers shall make the above-described
credits and debits to the Executive’s Pre-2005 Sub-Account or the Post-2004
Sub-Account, as applicable, in accordance with the 409A Guidance; and

 

(8)                                 Effective as of January 1, 2009, separate
debits and credits shall be made to the Primary Deferrals Sub-Account and the
Secondary Deferrals Sub-Account of each Participant.

 

SECTION 3.5  Statement of Account.  The Company shall deliver to each Executive
a written statement of his Account not less frequently that annually as of the
end of each Plan Year.

 

ARTICLE IV
PAYMENT OF MIRROR SAVINGS BENEFITS

 

SECTION 4.1  Time of Payment.

 

(1)                                 Payment to Executives.

 

(a)                                 An Executive shall be entitled to receive
his Account upon the earlier of (i) with respect to the Executive’s Pre-2005
Sub-Account, the date on which his or her employment terminates due to
Disability or (ii) the date of his or her termination of employment with the
Controlled Group for any reason, including retirement (or, with respect to
amounts that are allocated to an Executive’s Post-2004 Sub-Account, thirty (30)
days after the date of his or her Separation from Service (or, in the case of
the Executive’s election pursuant to Section 4.2(3)(b)(ii)(B), on the date
specified in such Section); provided, however, that distribution made on account
of Separation from Service shall be made, or commence to be made, with respect
to a Specified Employee on the first day of the month coincident with or next
following the date that is six months after the date of the Separation from
Service of the Specified Employee (or, if earlier, the date of death), to the
extent that Code

 

9

--------------------------------------------------------------------------------


 

Section 409A(a)(2)(B)(i) is applicable, except that where the Executive makes an
election pursuant to Section 4.2(3)(b)(ii)(B), payment will be made on the date
specified in such Section).  In the case of installment payments, the first
payment made to the Specified Employee following the 6-month delay shall be made
on the first day of the seventh month following the Separation from Service and
shall include any Mirror Savings Benefit payments that were not made as a result
of the delay in payment pursuant to this paragraph (a).

 

(b)                                 Notwithstanding the foregoing, the Company
may at any time, upon written request of the Executive, cause to be paid to such
Executive an amount equal to all or any part of the Executive’s vested Account,
other than the portion of his or her Account attributable to Matching
Contributions, if the Administrator determines, in its sole and absolute
discretion based on such reasonable evidence as it may require, that such a
payment or payments is necessary for the purpose of alleviating the consequences
of an Unforeseeable Emergency.  Payments made on account of an Unforeseeable
Emergency shall be permitted only to the extent the amount does not exceed the
amount reasonably necessary to satisfy the emergency need (plus, with respect to
payments made from an Executive’s Post-2004 Sub-Account, an amount necessary to
pay taxes reasonably anticipated as a result of the distribution) and may not be
made to the extent such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Executive’s assets (to the extent such liquidation would not itself cause severe
financial hardship) or, to the extent permitted by the 409A Guidance, by
cessation of the Executive Deferrals under this Plan.  However, the
determination of amounts reasonably necessary to satisfy the emergency need is
not required to take into account any additional compensation that due to the
Unforeseeable Emergency is available under another nonqualified deferred
compensation plan but has not actually been paid.

 

(c)                                  Notwithstanding any provision of the Plan
to the contrary, if the payment of all or any portion of an Executive’s Account
would, in the sole opinion of the Company on the advice of its counsel, result
in a profit recoverable by the Company under Section 16(b) of the Securities
Exchange Act of 1934, but for the operation of this paragraph, then such payment
(or portion thereof) shall be deferred and made at the earliest time that such
payment (or portion thereof) would no longer be subject to Section 16(b), to the
extent permitted by the 409A Guidance.

 

(2)                                 Payment to Death Beneficiaries.  The Death
Beneficiary of a deceased Executive shall be entitled to receive the vested
Account of the Executive upon the death of the Executive.  The Executive’s
vested Account shall be distributed to the Death Beneficiary on the sixtieth
(60th) day after the Executive’s death.

 

SECTION 4.2  Form of Payment.

 

(1)                                 Payment in Cash.  All distributions under
the Plan shall be made in the form of cash.

 

10

--------------------------------------------------------------------------------


 

(2)                                 Normal Forms of Payment.

 

(a)                                 Payments to Executives.

 

(i)                                     Pre-2005 Sub-Accounts.  Unless otherwise
elected pursuant to Section 4.2(3), an Executive’s Pre-2005 Sub-Account shall be
distributed to the Executive in the form of a single lump sum payment.

 

(ii)                                  Post-2004 Sub-Accounts.  Unless otherwise
elected pursuant to Section 4.2(3), an Executive’s Post-2004 Sub-Account shall
be distributed to the Executive in the form of annual installment payments
payable over a period of ten (10) years.

 

(b)                                 Payments to Death Beneficiaries.  An
Executive’s Mirror Savings Benefit (or the remaining installments thereof if
payment to the Executive had commenced) shall be distributed to his or her Death
Beneficiary in the form of a single lump sum payment.

 

(c)                                  Small Benefits.  Notwithstanding any
provision of the Plan to the contrary, in the event that (i) an Executive’s
Pre-2005 Sub-Account does not exceed $25,000, such Sub-Account shall be paid to
the Executive in the form of a single lump sum payment at termination of
employment with the Controlled Group, and (ii) an Executive’s Post-2004
Sub-Account does not exceed $25,000, such Sub-Account shall be paid to the
Executive in the form of a single lump sum payment at Separation from Service.

 

(d)                                 Payment of Minimum Benefits. 
Notwithstanding the foregoing, an Executive’s Minimum Benefit shall be paid in
the form previously elected by the Executive under the Prior Plan, and such
election shall remain in full force and effect through the date of distribution.

 

(3)                                 Optional Forms of Payment for Executives.

 

(a)                                 In General.  An Executive who does not want
his or her Mirror Savings Benefit to be paid in the normal form of benefit
described in Section 4.2(2)(a) may elect to receive his Pre-2005 Sub-Account in
the form of annual installment payments payable over a period not exceeding ten
years (as elected by the Executive) and may elect to receive his Post-2004
Sub-Account in the form of a single lump sum payment or in the form of annual
installment payments payable over a period of five (5) or ten (10) years (as
elected by the Executive); provided, however, the election provided by this
Section 4.2(3) shall not apply to the Executive’s Minimum Benefit.  The amount
of each installment payment will be determined by dividing the balance of the
Executive’s Mirror Savings Benefit as of the distribution date for such
installment payment by the total number of remaining payments (including the
current payment).  Effective as of January 1, 2009, an Executive may make
separate payment elections under this Section 4.2(3) with respect to the
Executive’s Primary Deferrals Sub-Account and Secondary Deferrals Sub-Account.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Form/Timing of Election.

 

(i)                                     Pre-2005 Sub-Accounts.  Any election of
an optional form of benefit made with respect to the Pre-2005 Sub-Account must
be in writing (on a form provided by the Administrator) and filed with the
Administrator prior to the Executive’s termination of employment with the
Controlled Group because of involuntary termination, death or Disability or at
least one (1) year prior to the Executive’s voluntary termination of employment
or retirement.  Any such election may be changed at any time and from time to
time without the consent of any other person (except as described in
Section 2.4), by filing a later signed written election with the Administrator;
provided that any election made less than one (1) year prior to the Executive’s
voluntary termination of employment shall not be valid, and in such case,
payment shall be made in the normal form as provided in Section 4.2(2).

 

(ii)                                  Post-2004 Sub-Accounts.

 

(A)                               In General.  Any election of an optional form
of benefit made with respect to the Post-2004 Sub-Account must be in writing (on
a form provided by the Administrator) and filed with the Administrator at the
time the Executive first becomes eligible to participate in the Plan and makes
his initial Executive Deferral election pursuant to Section 3.1.  Effective as
of January 1, 2009, an Executive may make separate payment elections under this
Section 4.2(3)(b)(ii) with respect to the Executive’s Primary Deferrals
Sub-Account and Secondary Deferrals Sub-Account.

 

(B)                               Subsequent Elections.  An Executive may change
his election of an optional form of benefit made pursuant to
Section 4.2(3)(b)(ii)(A), (B) or (C).  Any change will be considered made when
it becomes irrevocable under the terms of the Plan.  Any properly completed
subsequent election will be considered irrevocable on the date it is received
and accepted by the Administrator (but not later than fifteen (15) days
following receipt), subject to the following:

 

(x)                                 the subsequent election may not take effect
until at least twelve (12) months after the date on which the election is made;

 

(y)                                 the election must be made not less than
twelve (12) months before the payment is schedule to be paid; and

 

(z)                                  the payment (except in the case of death,
Disability or Unforeseeable Emergency) of the Executive’s Post-2004 Sub-Account
(or, effective January 1, 2009, the Executive’s Primary Deferrals Sub-Account
and Secondary Deferrals Sub-Account) pursuant to such subsequent election shall
be made or commence to be made on the date that is five (5) years after the date
the payment would otherwise be paid

 

12

--------------------------------------------------------------------------------


 

(or for installment payments treated as a single payment, the date the first
amount was otherwise scheduled to be paid).

 

(C)                               Transition Elections.  Notwithstanding any
provision of the Plan to the contrary, an Executive may elect, without regard to
the five-year delay (as would be required under Section 4.2(3)(b)(ii)(B)), to
receive each of his or her Primary Deferrals Sub-Account and Secondary Deferrals
Sub-Account in a lump sum payment or in the form of five-year or ten-year annual
installment payments, to be made or commence on the date of his or her
Separation from Service.  The transition election made under this clause
(C) must be made no later than December 31, 2008 and may not cause any amount to
be paid in 2008 if not otherwise payable and may not delay beyond 2008 payment
of any amount that is otherwise payable in 2008.

 

ARTICLE V
VESTING

 

SECTION 5.1  Vesting.

 

(1)                                 In General.  An Executive shall always be
100% vested in both his Executive Deferrals and his Minimum Benefit under the
Plan.  Subject to the provisions of Subsection (2) of this Section, an Executive
who is credited with an Hour of Service on or after March 1, 2002 shall be
immediately 100% vested in all Matching Contributions hereunder.

 

(2)                                 Forfeiture Provisions.

 

(a)                                 Notwithstanding the provisions of Subsection
(1) hereof, but subject to the requirements of paragraph (b) of this Subsection,
the Employers shall be relieved of any obligation to pay or provide any future
Mirror Savings Plan Benefits under this Plan and shall be entitled to recover
amounts already distributed if, without the written consent of the Company, the
Executive, whether before or after termination with the Controlled Group
(i) participates in dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or a
Controlled Group member, (ii) commits any unlawful or criminal activity of a
serious nature, (iii) commits any intentional and deliberate breach of a duty or
duties that, individually or in the aggregate, are material in relation to the
Executive’s overall duties or (iv) materially breaches any confidentiality or
noncompete agreement entered into with the Company or a Controlled Group
member.  The Employers shall have the burden of proving that one of the
foregoing events has occurred.  Notwithstanding the foregoing, the provisions of
this Subsection 2(a) shall not apply to an Executive’s Minimum Benefit or the
portion of the Executive’s Account which is attributable to his Executive
Deferrals.

 

(b)                                 Notwithstanding the foregoing, an Executive
shall not forfeit any portion of his Mirror Savings Plan Benefits under
paragraph (a) of this Subsection unless (i) the Executive receives reasonable
notice in writing setting forth the

 

13

--------------------------------------------------------------------------------


 

grounds for the forfeiture, (ii) if requested by the Executive, the Executive
(and/or the Executive’s counsel or other representative) is granted a hearing
before the full Board of Directors of the Company (the “Board”) and (iii) a
majority of the members of the full Board determine that the Executive violated
one or more of the provisions of paragraph (a) of this Subsection.

 

ARTICLE VI
INVESTMENT OF ACCOUNTS

 

SECTION 6.1  Hypothetical Investment Funds.

 

(1)                                 Hypothetical Investment Fund for Matching
Contributions on or after January 1, 2006.  Matching Contributions made on or
after January 1, 2006 shall be deemed to be made in cash and invested in
accordance with the Hypothetical Investment Fund election(s) in effect from time
to time for Executive Deferrals under Subsection (2) below.

 

(2)                                 Hypothetical Investment Funds for Executive
Deferrals.  To the extent permitted by the 409A Guidance, the Hypothetical
Investment Funds for purposes of the portion of an Executive’s Account which is
attributable to his Executive Deferrals shall be those same Investment Funds
designated by the Company under the Savings Plan, provided, however that
effective January 1, 2006, the Ecolab Stock Fund will not be a Hypothetical
Investment Fund with respect to the investment of Executive Deferrals made on or
after January 1, 2006.  Each Executive (or his Death Beneficiary) may elect, in
a manner prescribed by the Administrator from time to time, one or more
Hypothetical Investment Funds in which his Executive Deferrals are deemed to
have been invested for purposes of crediting earnings and losses to the portion
of the Executive’s Account which is attributable to Executive Deferrals,
provided, however, that effective January 1, 2006, no Executive or Death
Beneficiary may elect the Ecolab Stock Fund as a Hypothetical Investment Fund
with respect to Executive Deferrals.  The Company may deem an Executive’s
Executive Deferrals to have been invested in the Hypothetical Investment Fund
elected by the Executive, if any, or may instead, in its sole discretion, deem
such Executive Deferrals to have been invested in one or more Hypothetical
Investment Funds selected by the Company.  Earnings on any amounts deemed to
have been invested in any Hypothetical Investment Fund shall be deemed to have
been reinvested in such Hypothetical Investment Fund.  Notwithstanding the
foregoing, any Executive who is subject to Section 16(b) of the Securities
Exchange Act of 1934 may not elect and shall not be deemed to have directed any
Executive Deferrals to the Ecolab Stock Fund.  An Executive shall be deemed, on
the day prior to becoming subject to Section 16(b) or at such other time as he
is subject to Section 16(b), to have elected to have Executive Deferrals then
deemed to be invested in the Ecolab Stock Fund invested in the Hypothetical
Investment Fund that under the Savings Plan is designated as a default
investment fund, unless another permitted election is in place.

 

(3)                                 Expenses of Hypothetical Investment Funds. 
The Hypothetical Investment Funds shall bear and be charged with actual or
hypothetical expenses to the same extent that the corresponding Ecolab Stock
Fund and other Investment Funds in the Savings Plan bear and are charged with
such expenses, as determined by the Administrator.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1  Effect of Amendment and Termination.  Notwithstanding any provision
of the Plan (including the Administrative Document) to the contrary, no
amendment or termination of the Plan shall, without the consent of the Executive
(or, in the case of his death, his Death Beneficiary), adversely affect the
vested Account under the Plan of any Executive or Death Beneficiary as such
Account exists on the date of such amendment or termination; provided, however,
that this limitation shall not apply to any amendment or termination that is
deemed necessary or reasonable (as determined in the sole discretion of the
Committee) to comply with the requirements of the 409A Guidance.

 

SECTION 7.2  Limitation on Payments and Benefits.  Notwithstanding any provision
of this Plan to the contrary, if any amount or benefit to be paid or provided
under this Plan or any other plan or agreement between the Executive and a
Controlled Group member would be an “Excess Parachute Payment,” within the
meaning of Section 280G of the Code, or any successor provision thereto, but for
the application of this sentence, then the payments and benefits to be paid or
provided under this Plan shall be reduced to the minimum extent necessary (but
in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction shall be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided to the Executive, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Section 4999 of the
Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income
taxes).  If requested by the Executive or the Company, the determination of
whether any reduction in such payments or benefits to be provided under this
Plan or otherwise is required pursuant to the preceding sentence shall be made
by the Company’s independent accountants, at the expense of the Company, and the
determination of the Company’s independent accountants shall be final and
binding on all persons.  The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section
7.2 shall not of itself limit or otherwise affect any other rights of the
Executive pursuant to this Plan.  The Executive’s Mirror Savings Benefit will be
reduced only to the extent that the reduction in any cash payments due to the
Executive, the Executive’s SERP Benefits (if any) and the Executive’s Mirror
Pension Plan Benefits is insufficient to reduce or eliminate Excess Parachute
Payment as described in this Section.  The Executive’s Post-2004 Sub-Account (if
any) shall be reduced if required by this Section before any Pre-2005
Sub-Account is reduced.

 

SECTION 7.3  Establishment of a Trust Fund.

 

(1)                                 In General.  The Plan is intended to be an
unfunded, non-qualified retirement plan.  However, the Company may enter into a
trust agreement with a trustee to establish a trust fund (the “Trust Fund”) and
to transfer assets thereto (or cause assets to be transferred thereto), subject
to the claims of the creditors of the Employers, pursuant to which some or all
of the Mirror Savings Plan Benefits shall be paid.  Payments from the Trust Fund
shall discharge the Employers’ obligation to make payments under the Plan to the
extent that Trust Fund assets are used to satisfy such obligations.

 

15

--------------------------------------------------------------------------------


 

(2)                                 Upon a Change in Control.

 

(a)                                 Within thirty (30) business days of the
occurrence of a Change in Control, to the extent it has not already done so, the
Company shall be required to establish an irrevocable Trust Fund for the purpose
of paying Mirror Savings Plan Benefits.  Except as described in the following
sentence, all contributions to the Trust Fund shall be irrevocable and the
Company shall not have the right to direct the trustee to return to the
Employers, or divert to others, any of the assets of the Trust Fund until after
satisfaction of all liabilities to all of the Executives and their Death
Beneficiaries under the Plan.  Any assets deposited in the Trust Fund shall be
subject to the claims of the creditors of the Employers and any excess assets
remaining in the Trust Fund after satisfaction of all liabilities shall revert
to the Company.

 

(b)                                 In addition to the requirements described in
paragraph (a) above, the Trust Fund which becomes effective on the Change in
Control shall be subject to the following additional requirements:

 

(i)                                     the trustee of the Trust Fund shall be a
third party corporate or institutional trustee;

 

(ii)                                  the Trust Fund shall satisfy the
requirements of a grantor trust under the Code; and

 

(iii)                               the Trust Fund shall automatically terminate
(A) in the event that it is determined by a final decision of the United States
Department of Labor (or, if an appeal is taken therefrom, by a court of
competent jurisdiction) that by reason of the creation of, and a transfer of
assets to, the Trust, the Trust is considered “funded” for purposes of Title I
of ERISA or (B) in the event that it is determined by a final decision of the
Internal Revenue Service (or, if an appeal is taken therefrom, by a court of
competent jurisdiction) that (I) a transfer of assets to the Trust is considered
a transfer of property for purposes of Code Section 83 or any successor
provision thereto, or (II) pursuant to Code Section 451 or 409A or any successor
provision thereto, amounts are includable as compensation in the gross income of
a Trust Fund beneficiary in a taxable year that is prior to the taxable year or
years in which such amounts would otherwise be actually distributed or made
available to such beneficiary by the trustee.  Upon such termination of the
Trust, all of the assets in the Trust Fund attributable to the accrued Mirror
Savings Plan Benefits shall be immediately distributed to the Executives (but
only to the extent and in the manner permitted by the 409A Guidance), and the
remaining assets, if any, shall revert to the Company.

 

(c)                                  Within five (5) days following
establishment of the Trust Fund, the Company shall transfer (or cause the
Employers to transfer) to the trustee of such Trust Fund an amount equal to all
100% of the Account balances of all of the Executives under the Plan.

 

(d)                                 Following the funding of the Trust Fund
pursuant to paragraph (a) above, the Company shall cause to be deposited in the
Trust Fund additional

 

16

--------------------------------------------------------------------------------


 

Executive Deferrals and Matching Contributions, as such amounts are credited to
the Accounts of the Executives pursuant to Section 3.4 hereof.

 

(e)                                  Notwithstanding the foregoing, an Employer
shall not be required to make any contributions to the Trust Fund if the
Employer is Insolvent at the time such contribution is required.

 

(f)                                   The Administrator shall notify the trustee
of the amount of Mirror Savings Plan Benefits to be paid to the Executive (or
his Death Beneficiary) from the Trust Fund and shall assist the trustee in
making distribution thereof in accordance with the terms of the Plan.

 

(g)                                  Notwithstanding any provision of the Plan
or the Administrative Document to the contrary, the provisions of this Section
7.3(2) hereof (i) may not be amended following a Change in Control and (ii)
prior to a Change in Control may only be amended (A) with the written consent of
each of the Executives or (B) if the effective date of such Amendment is at
least two years following the date the Executives were given written notice of
the adoption of such amendment; provided, however, that this limitation shall
not apply to any amendment that is deemed necessary or reasonable (as determined
in the sole discretion of the Committee) to comply with the requirements of the
409A Guidance.

 

SECTION 7.4  Delay of Payments Subject to Code Section 162(m).  The Company may
delay the distribution of any amount otherwise required to be distributed under
the Plan if, and to the extent that, the Company reasonably anticipates that the
Company’s deduction with respect to such distribution otherwise would be limited
or eliminated by application of Section 162(m) of the Code.  In such event, (1)
if any payment is delayed during any year on account of Code Section 162(m),
then all payments that could be delayed on account of Code Section 162(m) during
such year must also be delayed; (2) such delayed payments must be paid either
(a) in the first year in which the Company reasonably anticipates the payment to
be deductible, or (b) the period beginning on the date of the Executive’s
Separation From Service and ending on the later of the end of the Executive’s
year of separation or the fifteenth (15th) day of the third month after such
separation; and (3) if payment is delayed to the date of Separation from Service
with respect to an Executive who is a Specified Employee, such payment shall
commence after such Executive’s Separation from Service on the date immediately
following the six-month anniversary of the Separation from Service, or if
earlier, on the date of the Executive’s death.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers and its corporate seal to be affixed, on the date written
below.

 

 

Dated:  December 23, 2013

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Daniel J. Schmechel

(Seal)

 

 

Daniel J. Schmechel

 

 

 

Chief Financial Officer

 

 

 

 

Attest:

 

 

 

 

 

 

 

/s/James J. Seifert

 

 

 

James J. Seifert

 

 

 

Executive Vice President, General Counsel and Secretary

 

 

 

 

18

--------------------------------------------------------------------------------